DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2020 has been entered.

Response to Amendment
Receipt is acknowledged of the amendment filed 6/23/2020.  Claims 9, 15-16, and 21 are amended and claims 9, 13, 15-17, 21 and 24-25 are currently pending.
Claim 25 is not marked with a status identifier.  For the purposes of examination, the claim is taken to be “new”.

Specification
The amendment filed 12/06/2019, 5/26/2020, 6/23/2020, and 12/09/2020 are objected to under 35 U.S.C. 132(a) because each introduces new matter into the disclosure and each has been objected to accordingly.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  In the 12/09/2020 Specification document, the added material which is not supported by the original disclosure is as follows: “FIG. 4B best illustrates 
As stated previously, there is no evidence of a limitation on the relative similarity between distances from the lightbulb and an imaginary line and the ground prong and the imaginary line.  The drawings are not disclosed as proportional and are not disclosed as being to scale and thus do not evidenced the amended “approximately equidistant” language amended in to the Specifications.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13, 15-17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 currently twice recites “wherein a distance from the ground prong to an imaginary line between the positive prong and the negative prong is substantially equal to a distance from the opening in the outward end of the first housing to the imaginary line between the positive prong or the negative prong”.  There is no evidence of possession of this limitation on the extension cord, despite original disclosure of conformance to a “classical American three-prong electrical plug”.  Examiner acknowledges that from the disclosure of a “classical American three-prong electrical plug” and the original drawings, Applicant evidenced possession of spatial relationships of the prongs themselves and between prongs but little else.  The NEMA convention does not standardize housing dimensions and the figures themselves cannot be relied upon to evidence some specific claimed features spatially relating the position of the housing and the light bulb to the position of the prongs.  It could be said, for example, that an imaginary line extends between prongs 24 in Fig. 4B and light 30 and ground prong 26 are situation on opposing sides of the imaginary line.  That much is evidenced.  The limitation on the distance separating the ground prong and light from an imaginary line is not evidenced.  Applicant’s own disclosure no more evidences the now-claimed distance requirement of the distance between the ground prong to an imaginary line between the positive and negative prongs and the distance between the light to an imaginary line between the positive and negative prongs than US Pat. 8,105,106 to Stoddard.  Similar to the now-claimed invention, the light 241 of Stoddard’s Figs. 14 looks to be about the same distance from an imaginary line between prongs 230 as the distance between ground prong and prongs 230 as shown in the figure below. As Stoddard does not disclose specific proportionality, scale, and distances between the elements, however, the figures cannot be relied upon to evidence anticipation of the now-claimed invention.

    PNG
    media_image1.png
    219
    640
    media_image1.png
    Greyscale

Similarly, the claim recites unsupported language limiting the second housing. This geometry is not evidenced as possessed in the original filed disclosure. Claims 13, 15-17, and 21 are rejected as dependents of Claim 9.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 currently recites “a molded first housing” and “a molded second housing”. There is no disclosure of a process by which the housing is formed, much less molding.

Claim Interpretation
Claim 24 recites “with the pair of side surfaces [positioned adjacent the positive electrical prong and the negative electrical prong] being substantially parallel with one another” and “with the pair of side surfaces [positioned adjacent the positive electrical receptacle and the negative electrical receptacle] being substantially parallel with one another”.  The only evidence Applicant provides for these limitations is the original drawings.  As such, the broadest reasonable 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 9,431,779 to Abbisso (hereinafter Abbisso) and US 2006/0039136 to Probasco.
Regarding claim 24, Major discloses an extension cord (Fig. 1-5) with lighting capabilities to provide directed light sources (Fig. 1-5), comprising: an electrical cord (cord 29, Fig. 1-5) having a plurality of electrical connectors (conductors connected to prongs 17, 18 and 19 ) which terminate at a first end and a second end (conductors connected to prongs 17, 18 and 19), wherein the plurality of electrical connectors are surrounded by insulating material (inherently true as the device is presumed operable and without insulative material, the cord would short circuit and would not operate); a molded first housing (“body 16 is made from materials such as rubber or plastic typically used in prior art plugs”; “molded” is interpreted as a product-by-process limitation and the claimed housing is not structurally distinguished over a 
Major discloses the claimed invention as cited above though does not explicitly disclose: a housing ridge, a second housing, and a second lighting system.
Abbisso discloses: a receptacle end (an improved extension cord light source 10, Fig. 2-3), a second housing coupled to the second end of the electrical cord (Fig. 2-3; abstract & col. 3, ln. 4-24), supporting a set of electrical receptacles comprising a positive electrical receptacle, a negative electrical receptacle and a ground receptacle (Fig. 2-3; abstract & col. 3, ln. 4-24), wherein each of the electrical receptacles are positioned within an end surface of the second 
While the embodiment depicted in Abbisso’s Fig. 2-3 has the integrated receptacle, it does not explicitly include a switch.  Abbisso’s removable receptacle of Fig. 4 has a switch for controlling LEDs 30.  It would have been obvious to incorporate the Fig. 1 or Fig. 4 switch into the embodiment of Fig. 2-3 as switching light sources prolongs the device lifetime.
Further, Abbisso does not disclose the structural form factor recited in the claim, namely the parallel side surfaces.  Major discloses this compact form factor in the male, pronged end of the extension cord and it would have been an obvious modification in view of Abbisso and Major to provide redundant form factors on both ends of the extension cord.  While the volume of the 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an illuminated receptacle opposite a plug-in end as taught by Abbisso with the system as disclosed by Major.  While illumination from the plug-in end aids in finding connection sockets in the dark prior to connection to infrastructure power sources, the motivation to provide the illuminated receptacle end would have been to “[provide] a source of light without additional cords or light units”.
Major and Abbisso discloses the claimed invention as cited above though does not explicitly disclose a ridge between housing shoulders.
Probasco discloses a ridge structure extending between sides which extends above the pair of shoulder sections, such that a light is contained within the ridge structure (Figs. 1, 3, 14, 19-20).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the shape of the housing as taught by Probasco with the system as disclosed by Major.  The motivation would have been to alter the aesthetic design of the housing merely by changing the shape. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


    PNG
    media_image2.png
    176
    307
    media_image2.png
    Greyscale

Regarding claim 25, Major discloses the claimed invention as cited above though does not explicitly disclose the second power source comprises electrical connections to the electrical connectors within the cord so that power is provided to the second lighting system via the connectors when the first prongs are connected to electrical power.
Abbisso discloses the second power source comprises electrical connections to the electrical connectors within the cord so that power is provided to the second lighting system via the connectors when the first prongs are connected to electrical power (“male plug is adapted to plug into a source of power, not shown. The extension cord 12 may have three wires therein, one being for power 22, one being a common 24, and one being a ground 26. An LED light source 26 is connected to the second end 16 of the extension cord 12 and may be a bulb-shaped light source 28 having a plurality of light devices such as LEDs 30 or the like therein. The bulb-shaped light source has a housing 32 substantially composed a durable clear plastic material. The LEDs 30 can be arranged therein to maximize light out. As seen in FIG. 1, the LEDs 30 number 12 with 4 in each plane and separated by 90 degrees. The LEDs are pointing axially, but can also point radially with respect to the cord second end 16. The connected wires 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed power source as taught by Abbisso with the system as disclosed by Major.  While illumination from the plug-in end aids in finding connection sockets in the dark prior to connection to infrastructure power sources, the motivation to provide the illuminated receptacle end would have been to “[provide] a source of light without additional cords or light units”.

Response to Arguments
Applicant's arguments filed 5/26/2020, 6/23/2020, and 12/09/2020 have been fully considered but they are not persuasive. 
Arguments presented in view of the new matter objections to Specifications amendments have either been addressed in the objections above or rendered moot by further amendment.
On page 9 of the 5/26/2020 Response, Applicant argues “the details shown in FIGS. 4B and 6B clearly support the details set forth in claim 9” and “The Office has suggested that the original application did not include a proportionality statement, thus applicant cannot rely upon the originally filed drawings”.  Examiner respectfully disagrees.  Applicant may rely on all that the original disclosure evidences as possessed to a person having ordinary skill in the art.  The rejections above rely on the fact that specific proportionality of the drawings of the original disclosure are relied upon to support now-claimed limitations on the distance between an imaginary line, a light source, and a ground prong, when there was no such evidence of possession of that invention originally.  For the invention to have been evidenced merely by the 
Amended versions of the figures below depict alternative proportionalities between an imaginary line in Fig. 4b and the light source.  While the distance between the positive and negative prongs and the ground prong is standardized, the size and scale of the housing and position of the light source would have been understood, by a person having ordinary skill in the art, to be possibly located at any of the depicted positions.  These three embodiments, at least, are consistent with the original disclosure and two of the embodiments do not hold the symmetry between the ground prong and the light source.


    PNG
    media_image3.png
    172
    211
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872